188 Ga. App. 128 (1988)
372 S.E.2d 286
DEAN
v.
THE STATE.
76432.
Court of Appeals of Georgia.
Decided July 14, 1988.
Rehearing Denied July 28, 1988.
N. Lee Presson, for appellant.
Darrell E. Wilson, District Attorney, Mickey R. Thacker, Assistant *129 District Attorney, for appellee.
CARLEY, Judge.
Appellant was indicted for the misdemeanor offense of hindering a police officer in violation of former OCGA § 16-10-24. Appellant's first trial ended in a mistrial when the jury was unable to reach a unanimous verdict. Appellant was retried and the jury returned a verdict of guilty. The trial court denied appellant's motion for new trial. Appellant now appeals from the trial court's order denying his motion for new trial and from the judgment of conviction and sentence which were entered on the guilty verdict.
1. Several of appellant's enumerations of error relate to the conduct of the trial. However, the trial was not reported, and, consequently, there is no transcript of the trial. See OCGA § 5-6-41 (b). Appellant has also failed to follow the statutory procedures for securing either a transcript prepared from recollection or a stipulation of the case. See OCGA § 5-6-41 (g, i). "In the absence of a transcript, we cannot consider enumerations of error based on the evidence or proceedings at trial. [Cit.]" Malak v. State, 185 Ga. App. 313 (2) (363 SE2d 824) (1987).
2. Appellant enumerates as error the trial court's denial of his motion for new trial on the grounds of ineffective assistance of trial counsel.
"The trial court held a hearing, made findings of fact, and entered an order holding that [appellant] had not been denied effective assistance of counsel. We have reviewed the record, and because the findings of the trial court are not shown to be clearly erroneous, we affirm. [Cit.]" Smith v. State, 256 Ga. 483 (351 SE2d 641) (1986).
3. We have considered appellant's remaining enumerations and find them to be without merit.
Judgment affirmed. Deen, P. J., and Sognier, J., concur.